     Case 6:15-cv-06565-EAW-MWP Document 122 Filed 09/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

RICHARD BOWDEN,
                                                                   DECISION & ORDER and
                                  Plaintiff,                       AMENDED SCHEDULING ORDER

                 v.                                                15-CV-6565W

CITY OF BUFFALO, et al.,

                        Defendants.
_______________________________________



                 Plaintiff Richard Bowden (“Bowden”), acting pro se, has commenced this action

asserting claims against the City of Buffalo (the “City”) and its police officers Michael J.

Acquino (“Acquino”) and Mark Hamilton (“Hamilton”) (collectively, the “City Defendants”),

two Jane Doe defendants who worked at the Erie County Holding Center (“ECHC”), and

Matthew J. Brown (“Brown”), MD, and Charles Tirone (“Tirone”), MD, physicians who worked

at Erie County Medical Center (“ECMC”), asserting claims under 42 U.S.C. § 1983 arising out

of his arrest on September 21, 2012, and the medical care he received during his subsequent

detention.1 (Docket # 1). Currently pending before this Court are several discovery motions

relating to interrogatories served by Tirone. (Docket ## 104, 106, 110, 116).

                 Tirone propounded written interrogatories to Bowden on August 14, 2019.

(Docket # 104-6). According to Tirone, despite the fact that he sent a letter to Bowden

requesting the outstanding responses, Bowden still failed to respond to the interrogatories.

(Docket # 104-1 at ¶¶ 9-11). Thus, on October 3, 2019, Tirone filed a motion seeking to compel



        1
           Brown also asserted claims against ECMC and Janet Collessano, but they were subsequently dismissed
from the action. (Docket ## 1, 3, 5, 71, 89).
      Case 6:15-cv-06565-EAW-MWP Document 122 Filed 09/11/20 Page 2 of 6




Bowden’s responses. (Docket # 104). The motion also sought an order compelling Bowden to

provide Rule 26 mandatory disclosures and extending the scheduling order. (Docket # 104-1 at

¶ 14).

                    Bowden did not oppose Tirone’s motion; rather, he filed cross-motions seeking an

extension of his time to respond to the interrogatories and a protective order limiting his

responses “to defendant Tirone’s implication as defined by the Amended Complaint[].” (Docket

## 106; 110 at 1; 116 at 1).2 According to Bowden, his delay in responding to the interrogatories

resulted from the “misplace[ment]” of his mail. (Docket # 106). With respect to his motion for a

protective order, Bowden contends that he should be permitted to limit his responses only to

information relevant to the six paragraphs in the complaint specifically concerning Tirone’s

alleged conduct. (Docket # 116 at ¶¶ 4-5). On January 7, 2020, Bowden responded to the

outstanding interrogatories, but declined to answer many of them and provided only partial

responses to others pending resolution of his motion for a protective order.3 (Docket # 115).

                    Tirone opposes Bowden’s motions for an extension of time to respond to the

interrogatories and for a protective order.4 (Docket ## 109, 113, 118). Tirone maintains that his

requests seek relevant information and that Bowden should not be permitted to limit his

responses. (Docket # 118 at ¶¶ 13-15).




          2
              Bowden filed two motions for a protective order that seek the same relief. (Compare Docket # 110 with
# 116).
          3
             Curiously, Bowden also refused to answer certain interrogatories that asked for information about his
interactions and conversations with Tirone “in connection with the claims set forth in the amended complaint” and
his ability to describe and identify Tirone. (See Docket ## 104-6 at 6-7 (Interrogatories Nos. 7-9); 115 at 3).
          4
            Tirone’s opposition papers seek dismissal of Bowden’s claims against him as a sanction for Bowden’s
failure to comply with his discovery obligations – relief that was not sought in the original motion papers. (Docket
# 109 at ¶ 9). That request is denied.
                                                           2
     Case 6:15-cv-06565-EAW-MWP Document 122 Filed 09/11/20 Page 3 of 6




               As reflected above, subsequent developments have rendered moot certain portions

of the parties’ motions. Tirone’s application for an order compelling Bowden’s interrogatory

responses is moot in view of Bowden’s subsequent responses. For the same reason, Bowden’s

motion for an extension of time to respond is also moot. (Docket ## 104, 106, 115).

               By contrast, Bowden apparently still has not provided his mandatory Rule 26

disclosures. Tirone’s request that he do so is granted, and Bowden is hereby directed to provide

those disclosures by no later than October 2, 2020. Tirone’s request to extend the scheduling

order is unopposed and, as set forth below, that request is granted.

               With respect to Bowden’s motions seeking to limit his interrogatory responses

(Docket ## 110, 116), I agree with Tirone that there is no legal justification for Bowden’s

requested protective order. For example, as a defendant in this action, Tirone is permitted to

seek discovery concerning the full scope of Bowden’s claimed injuries and damages – including

information regarding preexisting conditions, other potential causes of the injuries, the duration

of the injuries, the effect of one injury or preexisting condition on another, the scope of the

treatment – not just injuries that Bowden attributes to Tirone’s conduct. Tirone is also permitted

to seek discovery concerning all of the allegations in the complaint – not merely the alleged

conduct that Bowden attributes to Tirone. Accordingly, Bowden’s application for a protective

order is denied. Bowden is directed to answer the interrogatories he refused to answer and to

supplement the answers to those to which he provided only partial responses. Bowden must

serve such responses by no later than October 2, 2020.

               For the reasons explained above, Tirone’s motion to compel and for an extension

of the scheduling order (Docket # 104) is GRANTED in part and DENIED in part as moot,

Bowden’s motion for an extension of time to serve his interrogatory responses (Docket # 106) is


                                                  3
     Case 6:15-cv-06565-EAW-MWP Document 122 Filed 09/11/20 Page 4 of 6




DENIED as moot, and Bowden’s motions for a protective order (Docket ## 110, 116) are

DENIED. Bowden is directed to provide Rule 26 mandatory disclosures and supplement

his interrogatory responses by no later than October 2, 2020. Bowden is cautioned that his

failure to comply with his discovery obligations may result in the imposition of sanctions,

including an order dismissing this action. It is further

               ORDERED, that this Court’s February 21, 2019 Amended Scheduling Order

(Docket # 102) shall be amended as follows:

               1.     Any deposition of plaintiff by defendants must be completed by

November 10, 2020.

               2.     All discovery in this case shall conclude on November 10, 2020. All

motions to compel discovery shall be filed by November 17, 2020.

               3.     Plaintiff shall identify any expert witnesses pursuant to Fed. R. Civ. P.

26(a)(2)(A) and provide reports pursuant to Rule 26(a)(2)(B) and/or disclosures pursuant to Rule

26(a)(2)(C) by November 10, 2020. Defendants shall identify any expert witnesses and provide

reports pursuant to Fed. R. Civ. P. 26 by November 24, 2020. Parties shall complete all

discovery relating to experts, including depositions, by December 11, 2020.

               4.     All dispositive motions shall be filed no later than January 8, 2021.

NOTE: If the dispositive motion is filed against a party who is appearing in this action

pro se, the moving party must include the advisement set forth in the notice attached to this

Order.

               5.     If no dispositive motions are filed, defense counsel shall notify the Court

in writing on or before the dispositive motion deadline date.




                                                4
     Case 6:15-cv-06565-EAW-MWP Document 122 Filed 09/11/20 Page 5 of 6




               6.      No extension of the above cutoff dates will be granted except upon written

joint motion, filed prior to the cutoff date, showing good cause for the extension.

               7.      In accordance with Fed. R. Civ. P. 16(f), if a party or party’s attorney

fails to obey this scheduling order or fails to participate in good faith, this Court will enter

appropriate sanctions against that party or that party’s attorney, including dismissal of

this action, if appropriate.

IT IS SO ORDERED.



                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       September 11, 2020




                                                 5
     Case 6:15-cv-06565-EAW-MWP Document 122 Filed 09/11/20 Page 6 of 6




                                     PRO SE NOTICE


       Plaintiff is hereby advised that the defendant has asked the Court to decide this case
without a trial, based on written materials, including affidavits, submitted in support of the
motion. THE CLAIMS PLAINTIFF ASSERTS IN HIS/HER COMPLAINT MAY BE
DISMISSED WITHOUT A TRIAL IF HE/SHE DOES NOT RESPOND TO THIS
MOTION by filing his/her own sworn affidavits or other papers as required by Rules 56(c)
and (e) of the Federal Rules of Civil Procedure. An affidavit is a sworn statement of fact
based on personal knowledge that would be admissible in evidence at trial.

        In short, Rule 56 provides that plaintiff may NOT oppose summary judgment
simply by relying upon the allegations in the complaint. Rather, plaintiff must submit
evidence, such as witness statements or documents, countering the facts asserted by the
defendant and raising issues of fact for trial. Any witness statements, which may include
plaintiff’s own statements, must be in the form of affidavits. Plaintiff may file and serve
affidavits that were prepared specifically in response to defendant’s motion for summary
judgment.

        Any issue of fact that plaintiff wishes to raise in opposition to the motion for
summary judgment must be supported by affidavits or by other documentary evidence
contradicting the facts asserted by defendant. If plaintiff does not respond to the motion
for summary judgment on time with affidavits or documentary evidence contradicting the
facts asserted by defendant, the Court may accept defendant’s factual assertions as true.
Judgment may then be entered in defendant’s favor without a trial.

       Pursuant to Rules 7(a) and 56(a) of the Local Rules of Civil Procedure for the
Western District of New York, plaintiff is required to file and serve the following papers in
opposition to this motion: (1) a memorandum of law containing relevant factual and legal
argument; (2) one or more affidavits in opposition to the motion; and (3) a separate, short,
and concise statement of the material facts as to which plaintiff contends there exists a
genuine issue to be tried, followed by citation to admissible evidence. In the absence of
such a statement by plaintiff, all material facts set forth in defendant’s statement of
material facts not in dispute will be deemed admitted. A copy of the Local Rules to which
reference has been made may be obtained from the Clerk’s Office of the Court.

       If plaintiff has any questions, he/she may direct them to the Pro Se Office.

       Plaintiff must file and serve any supplemental affidavits or materials in opposition
to defendant’s motion no later than the date they are due as provided in Rule 7(b) of the
Local Rules of Civil Procedure for the Western District of New York.




                                              6
